Citation Nr: 1136706	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-31 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C. § 1151 for numbness and pain in the left ear, left eye, neck and upper left shoulder due to radial neck dissection performed at the VA Medical Center (VAMC) in Little Rock, Arkansas, on February 29, 2008.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


REMAND

The Veteran served on active duty from October 1966 to September 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claim currently on appeal.

In August 2010, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

For benefits to be granted under the provisions of 38 U.S.C. § 1151, the evidence must demonstrate that the claimant sustained additional disability as a result of VA medical treatment and that such additional disability either (A) was caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment; or (B) was the result of an event which was not reasonably foreseeable.  In determining whether a veteran has an additional  disability, VA compares a veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to a veteran's condition after such care or treatment.  To establish causation, the evidence must show that VA medical care resulted in additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  Benefits under 38 U.S.C. § 1151 cannot be granted if additional disability is the result of the natural progress of a disease.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, the veteran must show that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death, and VA failed to exercise the degree of care that would be expected of a reasonable health care  provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed  consent.  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) (2011).  Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.  See 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).

In this case, the Veteran essentially contends that while a patient at the Little Rock VAMC on February 29, 2008, he underwent a radial neck dissection and as a result of negligence on the part of VA doctors, nurses, and support staff, he developed numbness and pain in the left ear, left eye, neck and upper left shoulder.
 
The Veteran was afforded a VA examination in January 2009 in connection with his Section 1151 claim.  Following review of the claims folder, examination of the Veteran, and consideration of the Veteran's medical history, the VA examiner stated that "I feel that this was a large surgery and [the Veteran] did indeed have positive lymph nodes with involvement.  These surgeries usually entail cutting many muscles and can leave patients with pain and sensory loss.  It is unclear looking at the patient's consent how much of these potential problems were covered.  I do not see any specific findings to suggest any fault on the surgeons who performed this procedure."  

Although the VA examiner indicated that additional pain and sensory loss as a result of the February 2008 surgery was not the fault of VA, he crucially did not state whether any development of numbness and pain in the Veteran's left ear, left eye, neck and upper left shoulder was the result of an event which was not reasonably foreseeable.  In light of the foregoing, the Board finds that a remand is needed in order to obtain a medical opinion relating to the validity of the Veteran's Section 1151 claim.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Additionally, a review of the record shows that a copy of the Veteran's actual signed informed consent form relating to his February 29, 2008 radial neck dissection has not been associated with his claims folder.  The procurement of such pertinent VA medical reports is required.  An entry in the VA records in the claims file does include electronic information concerning the informed consent.  However, the entry states that the "full consent document can be accessed through Vista Imaging."  Thus, the actual, fully completed and signed consent form is not of record.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As such, the Board finds that an attempt should be made to identify and associate a copy of the Veteran's actual informed consent form with his claims folder along with any other clinical records created during the surgery process.

Further, the Board notes that, at his August 2010 hearing, the Veteran testified that he was going to receive treatment from G.G., M.D. pertaining to the additional disabilities that resulted from his radial neck dissection in February 2008.  The Veteran also stated that he would attempt to obtain a medical opinion on the matter from Dr. G.G.  The Board notes that it appears private medical records were submitted to the RO in September 2010, but these records are not associated with the Veteran's claims folder currently before the Board.  On remand, an attempt should be made to locate any records that were submitted by the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of any and all health care providers who have provided treatment for numbness and pain in his left ear, left eye, neck and upper left shoulder due to the February 2008 radial neck dissection since August 2010.  Of particular interest are medical records or opinions from Dr. G.G.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  Attempt to locate any medical records submitted by the Veteran in September 2010 and associate these records with the claims folder.

2.  Request all clinical records, including the actual (or a copy of) informed consent form signed by the Veteran, created during the surgery process in connection with the radial neck dissection at the Little Rock VAMC on February 29, 2008.  

3.  If, after making reasonable efforts to obtain named records, the records are unable to be secured, notify the Veteran and (a) identify the specific records that were unable to be obtained; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

4.  Thereafter, schedule the Veteran for a VA examination to determine whether he has any additional left ear, left eye, neck and upper left shoulder disability due to fault on VA's part in furnishing medical care.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

It should be noted that the Veteran has contended that he sustained additional left ear, left eye, neck and upper left shoulder disabilities as a result of medical treatment furnished at the Little Rock VAMC on February 29, 2008.  The examiner is requested to answer the following questions:

A.  Did the Veteran suffer additional disability of the left ear, left eye, neck, or upper left shoulder, not of his own willful misconduct, as the result of hospital care, medical or surgical treatment, or examination furnished the Veteran by the Little Rock VAMC on February 29, 2008?

B.  If so, has any of the additional disability completely resolved without any further residual disability?  If so, when did they resolve?

C.  Was any additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination?

D.  Was any additional disability proximately caused by an event not reasonably foreseeable?  Was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

